Exhibit 10.
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the __ day of March, 2014 (the “Effective Date”), by and between CES
Synergies, Inc., a Nevada corporation (the “Company”), and James Everett
(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive desires to be employed by the Company as its Chief Operating
Officer and the Company wishes to employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.            Employment and Duties.  The Company agrees to employ and Executive
agrees to serve as the Company's Chief Operating Officer. The duties and
responsibilities of Executive shall include being responsible for overseeing and
managing the Company’s business operations, and such other duties and
responsibilities as the Board of Directors and/or Chief Executive Officer may
from time to time reasonably assign to Executive.   Executive may also serve as
a director of the Company, and/or as officer of one or more of the Company's
subsidiaries without any additional compensation. The Company shall retain full
direction and control of the manner, means and methods by which Executive
performs the services for which he is employed hereunder and of the place or
places at which such services shall be rendered.  Executive shall devote
substantially all of his working time and efforts during the Company's normal
business hours to the business and affairs of the Company and its subsidiaries
and to the diligent and faithful performance of the duties and responsibilities
duly assigned to him pursuant to this Agreement.
 
2.            Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of five (5) years and shall be
automatically renewed for successive one (1) year periods thereafter unless
either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement, as
applicable.  “Employment Period” shall mean the initial five (5) year term plus
renewal periods, if any.
 
3.            Place of Employment.  Executive's services shall be performed in
the state of Florida or at such other locus as Executive and the Board of
Directors shall mutually agree from time to time. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.
 
4.            Salary.  For all services to be rendered by Executive pursuant to
this Agreement, the Company agrees to continue paying Executive during the
Employment Period the salary being presently received, in accordance with the
Company's regular payroll practices.   The Board of Directors, at its
discretion, will periodically review Executive’s salary and make adjustments
when it deems appropriate.
 
5.            Severance Payments. Upon termination of Executive’s employment
prior to expiration of the Employment Period unless Executive’s employment is
terminated for Cause or Executive terminates his employment without Good Reason,
Executive shall be entitled to be paid such Salary and coverage under any
Benefit Plans (the “Separation Payment”) as Executive would have been entitled
had his employment or this Agreement not been terminated for three (3) months
from the date of termination (the “Separation Period”).
 
 
1

--------------------------------------------------------------------------------

 
 
6.            Equity Award/ Lock-Up Agreement.  Executive has received, during
2013, shares of common stock of the private company, Cross Environmental
Services, Inc. Such shares were exchanged, on a tax free basis, for new shares
of common stock of CES Synergies, Inc. (“Equity Award Shares”). The Equity Award
Shares were exchanged with the expectation that Executive will bring value to
CES Synergies, Inc., for the duration of his tenure so that Company, and
therefore Executive, will benefit from the increased value realized. In
addition, the Executive understands that the immediate sale or any sale of the
Equity Award Shares can and may harm Company’s value. As such, the Equity Award
Shares are subject to a five-year lock up arrangement as follows:  Upon
execution of this Agreement, 20% of Executive’s Equity Award Shares shall become
eligible for sale (the “eligible shares”), and on each successive year
anniversary thereafter an additional 20% of Executive’s Equity Award Shares
shall become eligible shares until all of Executive’s Equity Award Shares have
become eligible shares. In the event that Executive wishes to sell any of his
eligible shares, Executive shall first offer such shares to the Company before
selling privately or in the open market (“Right of First Refusal”).  Prior to
the five year anniversary of this Agreement, Executive can apply to the Board of
Directors for permission to sell a portion of his eligible shares.  If a
majority of the Board finds that the sale is in the best interests of the
Company, Executive may sell the number of shares as agreed by the Board of
Directors, subject to the Company’s Right of First Refusal. If the Company
elects to exercise its Right of First Refusal at any time, it will pay Executive
an adjusted price per share based on the stock price for the trailing 20 trading
days as reported on Yahoo Finance, discounted at the Board’s discretion based on
a variety of factors, including but not limited to the trading volume and the
Company’s assets and liabilities.  The Company will have, at all times, a Right
of First Refusal on all shares of stock held by Executive, exercisable within
ten business days of receipt of notice from Executive that he intends to sell
such shares.  In the event that Executive is terminated, resigns, dies or
becomes disabled (as defined below) prior to the five year anniversary of this
Agreement, any shares which are not eligible shares shall be immediately
returned to the Company’s authorized capital.
 
7.            Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.
 
8.            Other Benefits.  During the term of this Agreement, Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, "Benefit Plans"), in substantially the same
manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees.
 
9.            Vacation.  During the term of this Agreement, Executive shall be
entitled to accrue, on a pro rata basis, fifteen (15) paid vacation days per
year.  Vacation shall be taken at such times as are mutually convenient to
Executive and the Company and no more than ten (10) consecutive days shall be
taken at any one time without the advance approval of the Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
10.          Termination of Employment.
 
(a)           Death.  If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Salary and vacation pay
through the date of death and reimbursement of any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(b)           Disability.  In the event that, during the term of this Agreement
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or his heirs, administrators or executors any earned but unpaid Salary
and unused vacation days accrued through Executive’s last date of Employment
with the Company and reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions through the last date of Executive’s employment with the Company. For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three (3) months during any twelve (12)
consecutive months.
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of Executive to perform substantially his duties and responsibilities
for the Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board of Directors for substantial
performance is delivered to Executive by the Company, which specifically
identifies the manner in which the Board of Directors believes that Executive
has not substantially performed his duties and responsibilities, which willful
and continued failure is not cured by Executive within thirty (30) days of his
receipt of such written demand; (b) the conviction of, or plea of guilty or nolo
contendere to, a felony, (c), violation of Sections 11 or 12 of this Agreement,
or (d) fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company. Termination under clauses (b), (c) or
(d) of this Section 10(c)(1) shall not be subject to cure.
 
 
3

--------------------------------------------------------------------------------

 
 
(2)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Salary and vacation pay, and reimbursement of any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(d)           Good Reason.
 
(1)           At any time during the term of this Agreement, subject to the
conditions set forth in Section 10(e) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without Executive’s consent, to
Executive of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he assumed on the Effective Date; (B)
the assignment, without Executive’s consent, to Executive of a title that is
different from and subordinate to the title Chief Operating Officer; (C) any
termination of Executive’s employment by the Company within twelve (12) months
after a Change of Control, other than a termination for Cause, death or
Disability; or (D) material breach by the Company of this Agreement.
 
(2)           Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within thirty (30) days of its receipt from Executive of such written
notice.
 
(3)           In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
Executive (or, following his death, to Executive’s heirs, administrators or
executors): (A) any earned but unpaid Salary and unused vacation days accrued
through Executive’s last day of employment with the Company; (B) continued
coverage, at the Company’s expense, under all Benefits Plans in which Executive
was a participant immediately prior to his last date of employment with the
Company, or, in the event that any such Benefit Plans do not permit coverage of
Executive following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of
twelve (12) months following the termination of employment; (C) reimbursement of
any and all reasonable expenses paid or incurred by Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date; (D) the Salary, as in
effect immediately prior to Executive’s termination hereunder during the
remainder of the Employment Period; and (E) if such termination for Good Reason
occurs following a Change of Control, such Salary and coverage under any Benefit
Plans as Executive would have been entitled had his employment or this Agreement
not been terminated for Good Reason, for the Separation Period. All payments due
hereunder shall be payable according to the Company’s standard payroll
procedures. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Without “Good Reason” by Executive.  At any time during the term
of this Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company.  Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Salary, unused vacation days accrued through Executive’s last day of
employment with the Company and reimbursement of any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
(f)            Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50% or more of the shares
of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), or (ii) a sale of all
or substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
 
11.          Confidential Information.
 
(a)           Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans, provided
such information is not in or does not hereafter become part of the public
domain, or become known to others through no fault of Executive.  Executive
acknowledges that such information is of great value to the Company, is the sole
property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 11 shall survive the termination of Executive’s
employment hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Executive affirms that he does not possess and will not rely upon
the protected trade secrets or confidential or proprietary information of any
prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company any
and all originals and copies, including those in electronic or digital formats,
of Confidential Information.
 
12.           Non-Competition and Non-Solicitation.
 
(a)           Executive agrees and acknowledges that the Confidential
Information that Executive has already received and will receive is valuable to
the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on Executive. Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the “Territory”) (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b)           Executive hereby agrees and covenants that he shall not, without
the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two (2%)
percent of the outstanding voting shares of any publicly held company), or
whether on Executive's own behalf or on behalf of any other person or entity or
otherwise howsoever, during the Employment Period and thereafter to the extent
described below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
 
6

--------------------------------------------------------------------------------

 
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services (of the kind
or competitive with the business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
business of the Company.
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 12(b) shall continue during the
Employment Period, during the Separation Period and until one (1) year following
the termination of this Agreement or of Executive’s employment with the Company
(including upon expiration of this Agreement), whichever occurs later, unless
this Agreement or Executive’s employment was terminated by Executive for Good
Reason or by Company without Cause.  This Section is intended to be a valid
contract under Fla. Stat. § 542.335.  If a court of competent jurisdiction
determines any part of this Section to be unenforceable, then that portion of
this Section shall be severed from the Agreement and the remainder shall be
enforceable. If a court of competent jurisdiction finally determines that any of
the noncompete obligations under this Agreement are unreasonable in time or
geographic area, then the court shall reduce the term of years or the
geographical range, or both, so as to be enforceable.
 
 
7

--------------------------------------------------------------------------------

 
 
13.          Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (“Section 409A”) at the time of Executive’s termination,
then only that portion of the severance and benefits payable to Executive
pursuant to this Agreement, if any, and any other severance payments or
separation benefits which may be considered deferred compensation under Section
409A (together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Executive’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment.  Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit otherwise due to Executive on or within the six (6) month
period following Executive’s termination will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive’s date of termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
For purposes of this Agreement, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


14.          Miscellaneous.
 
(a)           Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 11 or
Section 12 of this Agreement. Accordingly, Executive agrees that any breach or
threatened breach by him of Section 11 or Section 12 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by Executive hereinabove shall be construed as separable and divisible
from every other restriction, that the unenforceability of any restriction shall
not limit the enforceability, in whole or in part, of any other restriction, and
that one or more or all of such restrictions may be enforced in whole or in part
as the circumstances warrant. In the event that any restriction in this
Agreement is more restrictive than permitted by law in the jurisdiction in which
the Company seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Company may have at law or in equity.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Neither Executive nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.
 
(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of Florida.
 
(h)           This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)           Executive represents and warrants to the Company, that he has the
full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 


[Signature page follows immediately]


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 

  CES SYNERGIES, INC:            Name: Clyde Al Biston
Title:   Chief Executive Officer
          EXECUTIVE           James Everett

 
      

 10

--------------------------------------------------------------------------------



 